—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 5, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed for 32 years by a bridal shop in the Borough of Manhattan. He resigned and moved to Las Vegas, *665Nevada, when an anticipated rent increase rendered his Manhattan apartment unaffordable. Claimant’s relocation was also motivated by his employer’s anticipated move to the Borough of Queens, an area with which claimant was unfamiliar and to which he did not want either to commute or to move. The Unemployment Insurance Appeal Board ruled that claimant had left his employment without good cause and was disqualified from receiving benefits. We affirm.
The record reveals that claimant left his employment because he was reluctant to move to a more affordable apartment in an area with which he was unfamiliar. While such reluctance is understandable, it does not constitute a compelling reason for leaving one’s employment (see, Matter of Powers [Sweeney], 227 AD2d 788). Substantial evidence supports the Board’s finding that claimant left his job for personal and noncompelling reasons.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.